Title: From George Washington to Thomas McClanahan, 19 June 1758
From: Washington, George
To: McClanahan, Thomas



To Captn McClanaham—of the Prince William Militia
[Fort Loudoun, 19 June 1758]

You are forewith to March with all convenient Expedition to the Fort on the South Branch; at which Captn Thomas Waggener Commands, to relieve him, and follow such Orders as he may judge most conducive to the Interest of the Service, with regard to the different Posts in that Quarter, to be defended by your Men—You are likewise to apply to him for a necessary supply of Ammunition; of which you are to be particularly carefull and see that none of it be wasted.
You are to keep an exact daily return of your Command, that you may be able (at any time its requird of you) to give an Acct of the Numbers of Men you have on Duty, and that pay may be drawn only for your effectives. You are to keep a particular acct of the Ammunition you may use, & for what Service Expended. Given at Fort Loudoun this 19th day of June 1758.

Go: Washington

